DETAILED ACTION
	Claims 1-2, 4, 6-10, 13 and 15-21 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 01/14/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 17-20 under 112(b) is withdrawn in light of Applicant’s amendment to fix the antecedent basis issues over “the gas”, which the Examiner finds persuasive.
Examiner’s Note
Applicant's amendments and arguments filed 10/18/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 10/18/2021, it is noted that claims 1-2, 9, 16-21 have been amended and newly added and no new matter or claims have been added.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-10 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-170937 (Applicant provided) in view of US 2006/0147390 (previously applied) and US 2005/0002974 (previously applied).
Regarding claim 1, the limitation of a sheet-shaped body cosmetic comprising (a) from 100 to 20,000 ppm of carbon dioxide gas, 0.05 to 1% by mass of an ester oil selected from the group consisting of fatty acid ester and fatty acid triglyceride and water is met by the ‘937 publication teaching a sticking sheet material for the body formed by enclosing a sheet-like sticking agent together with carbon oxide wherein the sheet like sticking agent has 100 to 3,000 ppm of carbon dioxide dissolved in it (abstract, claim 1).  The gel is taught to have a water content of 2 to 99.5% to weight [0009].  The composition is taught to include oils to dissolve the carbon dioxide including fatty acid esters [0012].  The oils are preferably contained in an amount of from 1 to 15% by weight [0012].  The composition is taught to include plant extract such as mentha oil [0014].
Regarding the limitation of wherein the component (C) is one or more selected from the group including fatty acid ester and fatty acid triglyceride is met by the ‘937 publication teaching the oils include fatty acid esters [0012].
Regarding claim 6, the limitation of wherein the content of the component (D) is 60% by mass or more is met by the ‘937 publication teaching the gel is taught to have a water content of 2 to 99.5% to weight [0009].  
Regarding claim 7, the limitation of wherein the sheet-shaped cosmetic comprises a gel layer is met by the ‘937 publication teaching wherein the sheet like sticking agent has a liquid or gel (abstract, claim 8), thus teaching a gel layer in the sheet.
Regarding claim 8, the limitation of wherein the gel layer has a thickness of 0.7 mm or more is met by the ‘937 publication teaching the thickness of the sheets to be about 0.05 to 2.0 mm [0017].
Regarding claim 10, the limitation of wherein the content of ethanol is less than 5% by mass is met by the ‘937 publication teaching water to be the solvent present in a content up to 99.5% by weight [0009], wherein ethanol is not taught as present in the composition. 
Regarding claim 15, the limitation of wherein the gel layer is a hydrogel layer comprising a cross-linked structure formed from an anionic polymer, a crosslinking agent and water is met by the ‘937 publication teaching the sheet-like path is made into a gel formed of a crosslinked water-containing gel from carboxymethylcellulose [0015].
Regarding claim 16, the limitation of wherein the body cosmetic sheet is sealed in a pillow package together with carbon dioxide gas is met by the ‘937 publication teaching the sheet like patch together with carbon dioxide is packed in the pillow pack [0019].
Regarding claim 17, the limitation of wherein the amount of carbon dioxide gas is 50% by mass or more is met by the ‘937 publication teaching the carbon dioxide concentration may be 70% by mass [0019].
Regarding claim 18, the limitation of wherein the pressure of the gas in the pillow package is from 0.8 to 2 atm at 25 degrees C is met by the ‘937 publication teaching the pressure of the gas in the packaging pillow is preferably from 0.8 to 2.0 atm [0019].
Regarding claim 19, the limitation of wherein the pillow package has poor permeability to carbon dioxide gas is met by the ‘937 publication teaching the packaging pillow must be carbon dioxide impermeable [0020].
Regarding claim 20, the limitation of wherein the pillow package has a volume such that the filling rate is from 0.5 to 35% at 25 degrees C based on volume calculated from its inner surface area is met by the ‘937 publication teaching a fill ratio of 0.5 to 35% at 25 degree C to maintain a volume of fill based on its inner surface area [0021].
Regarding claim 21, the limitation of wherein the content of component (C) is 0.05 to 0.5% is met by the ‘937 publication teaching the oil are preferably contains in an amount of from 1 to 15 wt% [0012].  The oil is taught to be dissolved in 3 to 6 times of the carbon dioxide as compared with water [0012].  The carbon dioxide is taught to be present from 100 to 3000 ppm (abstract), leading to 0.01% to 0.3%.  Wherein the oil is taught to be 3 times the carbon dioxide leading to 0.03 to 0.9% oil component.  Thus the oil is taught to be an optimizable parameter as it is taught in a range and is taught to be compared to the amount of carbon dioxide.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

The ‘937 publication does not specifically teach a TRPM8 agonist, specifically the elected menthol, or an ester oil, specifically caprylic/capric triglyceride (claims 1 and 4).
The ‘937 publication does not specifically teach a mass ratio of the component (B) to the component (C) of 0.5 to 10 (claim 1).

The ‘390 publication is directed to a cosmetic, dermatological or pharmaceutical preparation comprising lipids, waxes and gasses (abstract).  The oil in the preparation may include caprylic/capric triglyceride ([0018], [0021]).  The use of menthol is taught as it has cooling affects which is advantageous to the preparation [0065].  The composition is taught to include carbon dioxide as the gas in the preparation [0029].  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
The ‘974 publication teaches cosmetic or dermatological preparation comprising at least one essential oil such as menthol.  The preparation may be a dermatological wipe (abstract).  Menthol has proven to be a preferred essential oil.  When rubbed into the skin menthol produces a pleasant cooling feel as a result of surface anesthetization [0022].  The essential oils are used in amounts of 0.001 to 10 % by weight [0024].  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the specific oil, caprylic/capric triglyceride in the composition taught by the ‘937 publication because the ‘937 publication teaches fatty acid ester being used for the oils taught and the ‘390 publication teaches a specific caprylic/capric triglyceride oil to be used in a composition.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘937 publication and the ‘390 publication are both directed to oils to be used in compositions to be applied to treat the skin which contain carbon dioxide, therefore the interchanging of an oil taught by the ‘937 publication for a specifically named one in the ‘390 publication would have a reasonable expectation of success.  Combining the prior art teaching would lead to a predictable result of a carbon dioxide containing sheet to be applied to the skin.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include menthol as taught by the ‘390 publication in the sheet taught by the ‘937 publication because the ‘390 publication teaches menthol to be used in carbon oxide containing preparations to be applied to the skin because it has a desirable cooling effect.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘937 publication teaches the inclusion of mentha oil in the composition and the ‘390 publication specifically teaches the use of menthol oil.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘390 publication and the ‘937 publication are both directed to composition containing carbon dioxide and oil to be applied to the skin.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use menthol in the amounts taught by the ‘974 publication as the ‘937 publication and the ‘390 publication teach a wipe composition which comprises menthol and the ‘974 publication teaches specific concentrations of menthol known to be used in wipe compositions to be applied to the skin.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amounts of menthol in similar compositions as that taught by the ‘937 publication and the ‘390 publication, providing motivation and a reasonable expectation of success.
Regarding the limitation of the ratio of (B) to (C), the ‘974 publication teaches the concentration to be 0.001 to 10 % by weight, the ‘937 publication teaches the oils are preferably contained in an amount of from 1 to 35% by weight [0012].  Thus the combination of references teaches an overlapping ratio to that claimed, such as a 1% to 1% menthol to oil ratio.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-170937 in view of US 2006/0147390 and US 2005/0002974 as applied to claims 1-2, 4, 6-10 and 15-21 above, and further in view of JP 2012-167061 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6-8, 10 and 15-20 are taught by the combination of the ‘937 publication and the ‘390 publication.  
The combination of references does not teach the specifically elected carboxymethyl cellulose and dried aluminum hydroxyl as the crosslinking agent gel structure.
The ‘061 publication is directed to a body cosmetic for promoting blood circulation [0001].  The composition contains carbon dioxide from 100 to 20000 ppm [0009]. The cosmetic is containing in a pillow container [0014].  The composition is taught to be an uncrosslinked hydrogel stock prepared using carboxymethyl cellulose dispersed in an aqueous solution of succinic acid, dry aluminum hydroxy gel which is formed into a cross-linked gel [0028].
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use carboxymethyl cellulose and dry aluminum hydroxide to form the gel as taught by the ‘937 publication because the ‘937 publication teaches the gel to be formed of carboxymethyl cellulose which is cross-linked to form a wipe for administration of carbon dioxide and the ‘061 publication teaches the specific use of carboxymethyl cellulose and aluminum hydroxide to form a gel to be used to administer carbon dioxide. Thus the ‘061 publication teaches more specific a gel material already alluded to in the ‘937 publication to be used for the same purpose, making it obvious to use the specific gel of the ‘061 publication for that taught by the ‘937 publication. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-10, 13-20 of copending Application No. 16/500,555 (reference application) in view of JP 2005-170937 and US 20110178181. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘555 application are directed to sheet shaped body cosmetic comprising the carbon dioxide, menthol and water in overlapping percentage, wherein the composition contains an oil component and the ratio of oil component to TRPM8 component is 0.1 to 50  The instant application and the ‘555 application differ in that the instant application require an ester oil present at 0.01 to 3% by weight and wherein the TRMP8 agonist is menthol.  The ‘937 publication teaching a sticking sheet material for the body formed by enclosing a sheeting sticking agent together with carbon oxide wherein the sheet like sticking agent has 100 to 3,000 ppm of carbon dioxide dissolved in it (abstract, claim 1).  The gel is taught to have a water content of 2 to 99.5% to weight [0009].  The composition is taught to include oils to dissolve the carbon dioxide including fatty acid esters [0012].  The oils are preferably contained in an amount of from 1 to 35% by weight [0012].  The composition is taught to include plant extract such as mentha oil [0014].
The ‘181 publication teaches TRMP& regulators include menthyl lactate and menthol [0017].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to interchange one known TRMP8 agonist as taught by the ‘555 application, menthyl lactate, for a second TRMP8 agonist menthol as the ‘181 publication teaches TRMP8 regulators are known to include menthyl lactate and menthol, thus teaching the interchangeability.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the oil taught by the ‘937 publication for the oil in taught by the ‘555 application as the ‘937 publication teaches known amounts and specific oils known to be used in carbon dioxide containing wipes, thus making it obvious to use such oils and concentrations of oils in the carbon dioxide containing wipe taught by the ‘555 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Shohei Kimura filed on 10/18/2021.
The Declaration under 37 CFR 1.132 filed 10/18/2021 is insufficient to overcome the rejection of claims 1, 3-4, 6-8, 10 and 15-20 based upon obviousness by JP 2005-170937 and US 2006/0147390 as set forth in the last Office action because:  
The declaration states additional example 1 provides data for the lower end point concentration component (B) at 0.15% by mass.  Additional Example 2 provides an additional example that falls within the (B)/(C) ratio of 0.5 to 10, but near to the lower end limits (i.e. 0.6).  Additionally, Example 2 also supports the upper limit of (C) at 1% by mass.  Additionally, Example 3 provides an additional example that falls within the (B)/(C) ratio of 0.5 to 10 but near the upper limit (i.e. 8) and upper limit of component (B) at 2% by mass.  Comparative Examples 1-3 and Additional comparative Examples 1-3 are as shown in Table 1.  The examples show the composition provided excellent results in tingling sensation and penetration sensation at a long time lapsed from the application compared with those at earlier time from the application.  Further the additional data demonstrates excellent results in blood flow as compared with the compositions which does not fall within the claim scope.  The Declaration states, further the examples are commensurate in scope with the instant claims.
In response, Applicant has tested the upper and lower limits of menthol, the ester oil and the ratio of menthol to ester oil.  The ester oil tested is limited to caprylic/capric triglyceride, isononyl isononoate and isopropyl myristrate which is not commensurate in scope with the broadly claimed ester oil.
Additionally, the data does not demonstrate that the unexpected property or results is actually unexpected and of significant and practical advantage (see MPEP 716.02(a) wherein the results are in fact unexpected, unobvious and of statistical and practical significance MPEP 716.02 (b)).  No clear trend in the data is demonstrated.  For example, Example 6 has a concentration of 0.4% for menthol and caprylic/capric triglyceride, which results in a 1:1 ratio, thus inside the claim scope, wherein the blood flow is taught to be 143, 117 and 133.  Comparative examples such as Example 2 do not contain an ester oil and have blood flow of 108, 128 and 128 at different time points.  The data comparison between these two and other examples provided do not provide a clear data trend that those within the claim scope are clearly superior to those outside the claim scope.  Furthermore, it is noted that the table provided is small and unclear.
In addition to the facts provided above, the examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the difference from the ‘937 publication lies in the overlapping amounts of components (A) and (C), the absence of a specific disclosure of menthol and lack of the ratio of components (B) and (C).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘937 publication teaches 100 to 3,000 ppm carbon dioxide and 1-35 % oils which may be ester oils ([0009]m [0012]), thus teaching overlapping amounts of A and C.  Additionally the ‘390 publication teaches menthol oil [0065] wherein the 974 publication teaches 0.001 to 10% essential oils such as menthol (abstract, [0024]).  The ‘974 publication teaches the concentration to be 0.001 to 10 % by weight, the ‘937 publication teaches the oils are preferably contained in an amount of from 1 to 35% by weight [0012].  Thus the combination of references teaches an overlapping ratio to that claimed, such as a 1% to 1% menthol to oil ratio.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  
Applicant argues they have more narrowly defined the amount of the ester oil.  Indeed an ester oil is not specifically identified in the ‘937 publication as having any favorable benefits and is merely included in a lengthy list of additives.  The range taught by the ‘937 publication at best touches the end point.
In response, the ‘937 publication teaches the oil is preferably contained in an amount of from 1 to 15 wt% [0012].  The oil is taught to be dissolved in 3 to 6 times of the carbon dioxide as compared with water [0012].  The carbon dioxide is taught to be present from 100 to 3000 ppm (abstract), leading to 0.01% to 0.3%.  Wherein the oil is taught to be 3 times the carbon dioxide this leads to 0.03 to 0.9% oil component.  Thus the oil is taught to be an optimizable parameter as it is taught in a range and is taught to be compared to the amount of carbon dioxide.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Applicant argues the unexpected results of the combination of carbon dioxide gas, TRPM8 agonist and ester oil and the results presented in Table 1.  Applicant argues such results demonstrate synergism.  Applicant argues the ester oil is used with TRPM8 agonist the rate of increase in blood flow exceeds the use of the TRPM8 agonist alone.  This clearly appears to demonstrate unexpected synergism.
In response, Applicant’s unexpected results are addressed in the declaration section above.
Applicant argues the Examiner appears to take issue with the fact that the party signing the Declaration is the inventor and therefore would have “an interest in the outcome of the instant application”.  This argument is misplaced.  The Examiner is confusing the issue of an interest an expert may have when providing an opinion related to patentability of the claims with an evidentiary declaration that provides objective evidence showing superior results.
In response, it is was merely noted that the Affiant is the same as the Inventor of the instant application.  The evidence provided was fully considered and addressed.
Double Patenting: Applicant requests the rejection be held in abeyance.  Applicant additionally states the instant claims are directed to menthol wherein the ‘555 component (B) is at least one of menthyl lactate and trimethyl isopropyl butanamide.
In response, the double patenting rejection is maintained for reasons on record.  The double patenting rejection is modified based on the instant claim amendments.  The ‘181 publication teaches TRMP& regulators include menthyl lactate and menthol [0017].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to interchange one known TRMP8 agonist as taught by the ‘555 application, menthyl lactate, for a second TRMP8 agonist menthol as the ‘181 publication teaches TRMP8 regulators are known to include menthyl lactate and menthol, thus teaching the interchangeability.
Conclusion
	No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613